DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-7 and 9-16 stand rejected under Section 102 or in the alternative as obvious under Section 103.  Claims 7, 8, 16, and 17 stand rejected under Section 103.  Claims 1-17 stand rejected under Section 112(b).  Claim 19 stands objected to.  Claims 1-8 have been indicated as being objected to if claims 9-17 are allowed.  The specification, abstract, and drawings stand objected to.  Claims 18 and 20 stand allowed, with claim 19 being allowable once the objection were addressed.
Applicants canceled claims 1-8 and amended claims 9-17 and 19.  Applicants provided amendments to the specification and abstract, and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings and the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.  (To make the record clear, the Office views the “Prior Art” label above Figure 3 to apply only to Figure 3.  Figure 4 shows the invention and is not prior art.) 
Specification: Applicants’ amendment to the specification, made to address one of the drawing objections, adds no new matter and is accepted and entered.  The specification objection is withdrawn.

Claim objections: Applicants’ amendment to claim 19 addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the claim 19 is withdrawn.  As for the potential objection to claims 1-8, this objection is withdrawn as moot due to the cancellation of claims 1-8.
Section 112(b) rejections: Applicants’ amendment to claim 9 addresses the previously noted Section 112(b) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection of claims 9-17 are withdrawn.  The Section 112(b) rejections of claims 1-8 are withdrawn as moot due to the cancellation of claims 1-8.
Section 102 and Section 103 rejections: Applicants’ arguments as to claims 9-17 have been considered and they are persuasive.  The Section 102 and Section 103 rejections are withdrawn.  The Section 102 and Section 103 rejections of claims 1-8 are withdrawn as moot due to the cancellation of claims 1-8.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 9-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Justin K. Brask, on Friday, November 12, 2021.
The application has been amended as follows: 
Claim 9, line 7: Change “is extending” to “extends”.
Claim 9, lines 8-9: Change these lines to: “and wherein a second portion of the substrate is coupled to the protrusion and extends beneath the second die; and”.
Claim 9, line 11: Change this line to: “beneath the first die, and the encapsulant extending beneath the second die.”.
Claim 12, line 1: Change “a back side of the” to “a back side of each of the”.

Reasons for Allowance
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “a substrate comprising a protrusion; a first die coupled to the substrate; a second die coupled to the substrate, the protrusion extending in a first direction toward a gap between the first die and the second die and in a second direction parallel to the gap between the first die and the second die, wherein a first portion of the substrate is coupled to the protrusion and extends beneath the first die, and wherein a second portion of the substrate is coupled to the protrusion and extends beneath the second die; and an encapsulant over the protrusion of the substrate, the 
With regard to claims 10-17: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “dispensing underfill material toward a gap between adjacent dies; causing the underfill material to contact a protrusion that extends from a substrate toward the gap; and causing the underfill material to fill space underneath the adjacent dies based on the contact with the protrusion”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897